Title: Thomas S. Hinde to James Madison, 23 July 1829
From: Hinde, Thomas S.
To: Madison, James


                        
                            
                                Dr Sir,
                            
                            
                                
                                    Urbana Champagn County Ohio
                                
                                 July 23:d 1829.
                            
                        
                        
                        These lines are dictated under a very strong and I may add a powerful conviction, of the critical State of
                            our national affairs. It is neither vanity, nor flattery that influences my mind on the present occasion. I am but an
                            humble individual, a pioneer of the west from childhood, a personal friend of your relations in Kentucky, (having a son in
                            my family bearing the name of one) and an uniform supporter of your "trying" "yet
                            triumphant" administration.
                        I am pleased to find, that you Sir, was preparing to write a Political History of our Country; this history
                            could not have fallen into better hands to perform the work: and since I sat down hastily to address you this note, subjects in relation to this matter, other, than those I had in view when I began to write have rushed upon my mind.
                        Your administration was one blended with so many eventful occurrences, that for a season, the mind was led to
                            view the whole History of that memorable period, as a recurrence to a Second revolution; and One would be often at a loss
                            to know which should be most admired, the firmness of the people that supported you, or the untiring patience and
                            fortitude with which the affairs of the nation was adminstered. To revert to the powerful Opposition—and the Opposition
                            overpowered and overturned by moderation and forbearance! But I fear the day of our splendour and glory is like to be
                            overcast by the cloud or vapour of a far different character—There is a want of forbearance that I fear will convulse
                            the whole body politic, and in the End settle down in party strife, and animosity. Therefore, if the information be
                            correct that the Contemplated political history may not see light "until you are no more", it may be that this procrastination may prove injurious to your Country—
                        At the close of your administration there was evidently to superficial Observers, a kind of mist resting upon
                            many occurrences that bewildered the mind, but the rays of truth, as time advanced dispelled them all. And the faithful
                            Historian in after ages will place your administration on higher ground than that of any other from the days of
                            Washington—The great and good Jefferson had left you as a kind of Executor to settle our affairs with foreign nations
                            Affairs in Europe necessarily rendered it so.
                        I therefore hesitate not in declaring that the Sentiments now expressed are the cool and dispassionate
                            Convictions of my own Judgment. I have thus far expressed my mind freely and fully—as I Intended to do without any design
                            to Solicit an answer: But the circumstance before hinted at was that it (either fortunately or unfortunately) fell to my
                            lot, when a youth, to become the Organ of the first disclosure in the West of the plot for dismemberment of the Union under Mr Jeffersons administration, if therefore any facts in relation to that Singular
                            transaction be important, if requested, at a leisure time I will commit them to paper and forward them to you
                        I shall not be at all surprized, if it again falls to the lot of the Old dominion (Virginia to call back
                            our national Councils to the very serious Consideration of first principles———I hope Sir that you will pardon the liberty I
                            have taken. And accept the assurances of my sincere respect & Esteem as a Citizen of this Republic And remain Yr
                            Obt Hum Servt
                        
                        
                            
                                Th: J: Hinde
                            
                        
                    